Citation Nr: 1023111	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  06-24 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to a compensable rating for left varicocele.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel




INTRODUCTION

The appellant is a Veteran who had active service from 
December 1952 to March 1954.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a November 2005 
rating decision of the Pittsburgh, Pennsylvania Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
service connection for left varicocele, rated noncompensable, 
effective from June 2004.  This case was before the Board in 
February 2009 when it was remanded for additional 
development.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 
38 C.F.R. § 20.900(c) (2009).  

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if any action on his part is required.  


REMAND

At the outset, the Board notes that the last three items of 
VA correspondence with the Veteran (in June and October 2009 
and in January 2010) as well as a February 2010 letter from 
the American Embassy in Athens, Greece to his address of 
record have not brought a response.  In June 2010 
correspondence the Veteran's representative suggested that 
the Veteran may be incapable of receiving mail or 
compensation (which he receives by direct deposit at the 
total disability rate).  The representative requested a Board 
remand for clarification of this matter (as non-
responsiveness was out of character for the Veteran).  There 
is nothing in the record that otherwise suggests that the 
Veteran is incompetent (or incapable to receive mail); as was 
noted, neither his direct deposit compensation, nor his mail 
has been returned undelivered.  

When the case was previously before the Board, it was noted 
that the most recent medical evidence of record as to the 
status of the Veteran's left varicocele was an October 2006 
private treatment record.  It was further noted that it 
appeared the Veteran was receiving periodic treatment 
periodically for this disability.  As records of any such 
(private) treatment would be pertinent evidence in the matter 
at hand, the Board's remand, in part, directed the RO to send 
the Veteran a letter asking him to identify all providers of 
(private) treatment or evaluation he has received for his 
left varicocele since October 2006, if any.  

The RO implemented the Board's remand instructions by a 
letter to the Veteran instructing him to identify all sources 
of evaluation or treatment he has received for his left 
varicocele since October 2006, if any.  Notably, the letter 
did not advise him of the provisions of 38 C.F.R. § 3.158(a).  
Notice of the provisions is necessary because if a claim is 
to be processed under such provisions, due process 
considerations dictate that the Veteran was made aware of the 
consequences of noncompliance with a request for pertinent 
information/releases.  

The Veteran is advised that where evidence (to include 
releases for evidence) requested in connection with a claim 
for VA benefits is not furnished within one year of the 
request, the claim is to be considered abandoned.   38 C.F.R. 
§ 3.158(a).  

The Board's 2009 remand also noted that the Veteran has not 
been examined by (or on behalf of) VA in conjunction with the 
instant claim.  As the current rating is based on findings 
reported by a private provider which are insufficient to 
consider rating the Veteran's varicocele under all 
potentially applicable (analogous) codes, the Board requested 
an examination to determine the current severity of the 
varicocele.  As indicated above, the Veteran did not respond 
to post-remand correspondence, including letters in October 
2009 and January 2010 to schedule an examination.  Since this 
matter is being remanded anyway, another attempt to have the 
Veteran be examined is indicated.   

The Board notes that this case has been advanced on its 
docket due to the Veteran's age, and that inherent in the 
remand is a delay of the final determination in this matter.  
However, it is the Veteran's failure to cooperate that 
requires the remand and brings the delay.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) (the duty to assist is 
not "a one-way street", and a veteran cannot passively wait 
for assistance in those circumstances where his cooperation 
is needed for evidentiary development).  

As this appeal is from the initial rating assigned with an 
award of service connection, "staged" ratings are for 
consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO should again ask the Veteran to 
identify all sources of evaluation or 
treatment he has received for his left 
varicocele since October 2006 (if any), 
and secure copies of complete clinical 
records of all such evaluations and/or 
treatment from the sources identified.  If 
any records identified cannot be secured, 
the Veteran should be so notified.  In 
conjunction with this development, the 
Veteran must be advised of the provisions 
of 38 C.F.R. § 3.158(a), and that his 
claim/appeal will be processed under those 
provisions if he fails to respond to the 
request for information and releases.  

2.  The RO should then arrange for an 
examination of the Veteran to determine 
the current severity of his left 
varicocele.  His claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  The examiner should 
note the location of the varicocele and 
its dimensions, and whether it causes any 
impairment of function (if so, the 
functional impairment must be described in 
detail).  

3.  The RO must ensure that the 
development requested above is completed.  
Then the RO should readjudicate the claim, 
to include consideration of "staged" 
ratings.  (If the Veteran does not respond 
within one year of the RO's request for 
identification of (and/or provide 
releases) all records of his treatment for 
the left varicocele, the RO should 
consider application of 38 C.F.R. 
§ 3.158(a).)  If the claim for increase is 
not granted to the Veteran's satisfaction, 
the RO should issue an appropriate 
supplemental statement of the case and 
afford the Veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  


_________________________________________________
George R. Senyk 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

